                                           Case 3:19-cv-08028-SI Document 37 Filed 06/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     XIAODAN ZHU,                                    Case No. 19-cv-08028-SI
                                   8                   Plaintiff,
                                                                                         ORDER RE EARLY SETTLEMENT
                                   9             v.                                      CONFERENCE WITH MAGISTRATE
                                                                                         JUDGE
                                  10     GARY GE,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Having reviewed the amended complaint and counterclaim, the Court finds this matter

                                  14   suitable for an early settlement conference with a magistrate judge. Accordingly, it is HEREBY

                                  15   ORDERED that this case be assigned to a magistrate judge for an early settlement conference.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: June 8, 2020

                                  19                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
